Citation Nr: 1401478	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  09-47 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to restoration of a 40 percent rating for bilateral hearing loss as of March 1, 2013, including the question of whether reduction of the rating for this disability to 10 percent was proper.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The Veteran served on active duty from December 1959 to April 1961.

He appealed to the Board of Veterans' Appeals (Board/BVA) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that denied his claim of entitlement to service connection for a left knee disability.  He also appealed a December 2012 RO decision that reduced the rating for his service-connected bilateral hearing loss from 40 to 10 percent prospectively effective as of March 1, 2013.  In response to that reduction in the rating for this disability, he submitted a timely notice of disagreement (NOD) in December 2012.  The RO did not then provide him a statement of the case (SOC) concerning this claim, however.  The RO is obligated to do so, after receipt of which he will have opportunity to also file a timely substantive appeal (VA Form 9 or equivalent) to complete the steps necessary to perfect his appeal of this claim to the Board.  The appropriate disposition of this claim, in the meantime, is to remand it rather than merely refer it.  Manlincon v. West, 12 Vet. App. 238 (1999).  The remand of this claim to the RO will be via the Appeals Management Center (AMC).

In a December 2013 rating decision, the RO assigned a higher 20 percent evaluation for the service-connected bilateral hearing loss effective November 26, 2013.  But as that increase was only partial since it did not return the rating for this disability back to his pre-reduction level of 40 percent, and as of the date it was reduced to the initially lesser level of 10 percent, the RO or AMC is not absolved from providing the Veteran an SOC on the issue of the reduction in the rating for this disability, including as concerning the propriety of the lesser 10 percent rating assigned as of March 1, 2013.

The Veteran requested a hearing at the RO before a Veterans Law Judge of the Board, but he later withdrew his hearing request in September 2011.


Not only does the claim concerning the reduction in rating for the bilateral hearing loss require further development and consideration before being decided on appeal, but so, too, does the claim for service connection for a left knee disability.  Thus, the Board also is remanding that claim.


REMAND

The RO denied service connection for a left knee disability because no left knee disability is apparent from the record.  Indeed, a prerequisite to the granting of service connection is the presence of a current disability.  A claim of entitlement to service connection must be accompanied by competent and credible evidence establishing that the claimant currently has the claimed disability.  Absent proof of a present disability, there necessarily can be no valid claim because there is no current disability to relate or attribute to the Veteran's military service.  See, e.g., Chelte v. Brown, 10 Vet. App. 268 (1997) (observing that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).

The Veteran, however, has indicated that he has received treatment for his left knee in the VA Central California Health Care System in Fresno, California.  It does not appear the RO has tried to obtain these additional records, which it is obligated to do as part of the obligation to assist the Veteran in fully developing the evidence concerning his claim.  See 38 C.F.R. § 3.159(c)(2) (2013); Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990) (holding that all VA treatment records that could potentially be helpful in resolving a claim must be obtained); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).


Obtaining these additional records is especially necessary because, as mentioned, the most fundamental requirement for any claim for service connection, irrespective of the specific basis of the claim (in other words whether premised on direct, presumptive or secondary service connection), is that the Veteran must have proof he has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Regarding his bilateral hearing loss, in December 2012 the Veteran filed a timely NOD regarding the then recent December 2012 RO decision reducing the rating for this service-connected disability from 40 to 10 percent.  He also contested the propriety of this lesser 10 percent rating.  See 38 C.F.R. § 20.201 (2013); see also Gallegos v. Gober, 14 Vet. App. 50 (2000) (VA should liberally interpret a written communication that may constitute an NOD under the law), rev'd sub nom Gallegos v. Principi, 283 F. 3d 1309 (Fed. Cir. 2002) (the language of § 20.201 properly implemented 38 U.S.C.A. § 7105, and assuming the claimant desired appellate review, meeting the requirement of § 20.201 was not an onerous task).  The United States Court of Appeals for Veterans Claims (Court/CAVC) has held that "no procedural requirement in the adjudication of Veterans benefits is less burdensome than the NOD ... finding that a statement constitutes an NOD merely requires finding terms that can be reasonably construed as a desire for appellate review."  See Ortiz v. Shinseki, 23 Vet. App. 353, 358 (2010) (rev'd on other grounds by sub nom. Rivera v. Shinseki, 654 F.3d 1377 (Fed. Cir. 2011)).


The RO did not issue an SOC, however.  38 C.F.R. §§ 19.26, 19.29 (2013).  Moreover, in response to this required SOC, the Veteran must be given opportunity to complete the steps necessary to perfect his appeal of this claim to the Board by also filing a timely substantive appeal (VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200, 20.302, etc. (2013).  The appropriate disposition in this circumstance is to remand, rather than merely refer, the claim.  Manlincon, 12 Vet. App. at 240-41. 

Pursuant to 38 C.F.R. § 19.9(a) (2013), if further evidence or clarification of the evidence or correction of a procedural defect is essential for a proper appellate decision, the Board is required to remand the claim to the RO for necessary action.  Therefore, the Board must remand this claim for the preparation of an SOC on the issue of entitlement to restoration of the 40 percent rating for the bilateral hearing loss as of the date of reduction in rating for this disability, March 1, 2013, including also the question of whether reduction to 10 percent was appropriate.  See VAOPGCPREC 16-92 (July 24, 1992).

Accordingly, these claims are REMANDED to the RO via the AMC for the following additional development and consideration:

1.  Associate with the claims file all clinical records regarding the Veteran's left knee from the VA Central California Health Care System in Fresno.  Document all efforts to obtain these additional records.  Since these records are in the custody of a Federal department or agency, namely VA, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2).  So make as many attempts to obtain these additional records as this VA regulation requires.  Also appropriately notify the Veteran if unable to obtain these additional records.  38 C.F.R. § 3.159(e)(1).


2.  Then readjudicate the Veteran's claim of entitlement to service connection for a left knee disability in light of this and all other additional evidence concerning this claim.  If this claim continues to be denied, send him and his representative a supplemental SOC (SSOC) concerning this claim and give them opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

3.  Provide the Veteran an SOC concerning the issue of entitlement to restoration of the 40 percent rating for his bilateral hearing loss as of March 1, 2013, including considering whether the reduction in rating for this disability to 10 percent as of that date was appropriate.  Also advise him that he will need to file a timely Substantive Appeal (VA Form 9 or equivalent) in response to this SOC to complete the steps necessary to perfect his appeal of this additional claim to the Board.  38 C.F.R. §§ 30.200, 20.302(b).  Only if he perfects his appeal of this claim should it be returned to the Board for further appellate consideration.

He has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


